Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mangum (PGPUB 2015/0144412) in view of Sadakuni (PGPub 2008/0017431).
Regarding claims 1, 9, and 17, Magnum teaches a snow bike track assembly 200 (Figure 2), comprising: a frame assembly 111 configured to connect to a frame of a motorcycle 102 in place of a rear wheel of the motorcycle and configured to support an endless track 120.  A skid rail assembly 224 is coupled to the frame assembly and configured to support the endless track; a swing arm assembly 128, 130, is attached to the frame assembly and the skid rail assembly, wherein the swing arm assembly is configured to permit the frame assembly to tilt left or right with the snow bike track assembly when leaning into a turn while the skid rail assembly remains relatively parallel with the terrain for a certain duration before an edge of the endless track comes off a riding surface (see Figure 6, front arm 216 connects to the slide rails 224 via a cross shaft 408 having a round portion 504 that rotates in lower tube 402;  see para [0041]) ; a drive assembly (para [0033], line 1-7) configured to drive the endless track, the drive assembly including a drive shaft and a drive member mounted to the drive shaft (a shaft supports drive sprocket 210 and front track rollers, see Figure 2) , the drive member (front track rollers) being arranged in contact with and configured to move the endless track 220.

Sadakuni teaches a snow bike assembly having brake disk 754 mounted to the drive shaft that supports drive member 72 that engages track 76 to drive the track.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to position the brake disk of Mangum on the drive shaft rather than the jack shaft, as taught by Sadakuni, in order to provide easier access to the brake for service and replacement of the brake structures. 
Regarding claims 2, 10, and 18, Mangum teaches an upper drive shaft 206, a first sprocket mounted to the drive shaft, a second sprocket 210 mounted to the upper drive shaft, and an upper shaft drive chain coupled between the first and second sprockets.   It teaches sprockets connected by a chain rather than pulleys and a belt, however, it is old and well known that chain and belt drives are obvious functional equivalents so it would have been obvious to replace the chain and sprocket drive with a pulley and belt drive, as is well known, in order to obtain substantially the same result in substantially the same way and reduce noise within the drive train.
Regarding claims 3, 11, and 19, both references teach that the brake member comprises a brake disk.  
Regarding claims 4 and 12, Sadakuni teaches a brake caliper is mounted to the frame assembly 306 and operable to apply a resistance force to the brake disk (see para [0143]).  
Regarding claims 7 and 15, the brake member of the combination is configured to be positioned within the endless track (Sadakuni shows the brake member within the track; see Figure 18C).  
Regarding claims 8 and 16, both references teach the upper drive shaft is configured to be coupled to and driven by an engine of the motorcycle with at least one of a chain and a belt drive.  
Claims 5, 6, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mangum and Sadakunias applied to claims 1-4, 7-12, and 15-19 above, and further in view of Pelfrey (USPN 5,284,227).
Regarding claim 5, 6, 13, 14, and 20, the combination is silent regarding brake pads that are separately actuated.
Pelfrey teaches a disc brake assembly 10 for a snowmobile (see col. 1, lines 18-20; “this invention was developed for use in relatively lightweight automotive vehicles, such as go-carts, snowmobiles…”) comprising a disc-shaped rotor or disc 12 mounted on a rotary axle (see col. 4, lines 41-47) of the vehicle and a brake caliper 14 mounted to the frame assembly and operable to apply a resistance force to the brake disc.  The brake caliper includes at least first and second sets of brake pads 72 (pad assemblies) operating on the brake disk (each brake pad set or assembly includes a pad 76, inner plate 24, etc. and at least one pad set is positioned to engage each side of the brake disc 12).  Pelfrey teaches that this brake arrangement provides uniform brake pressure over the pad, minimizes “dig-in”, and allows the brake pad to be removed and replaced with minimal disassembly and reassembly (see col. 1, lines 30-41). Pelfrey also teaches separate cylinders 40, 42, 44 with separate pistons 46, 48, 50, for moving the brake pads 76 (col. 5, lines 8-21, 30-33).  
It would have been obvious to one of ordinary skill in the art to provide the combination snowmobile with disc brakes of the type taught by Pelfrey, having brake pads and separate actuating cylinders, in order to provide uniform pressure over the brake pad, to minimize “dig-in”, and to allow for removal and replacement of the brake pad with minimal effort and to provide smooth operation of the brake pads, with minimal rock or pivot from end to end.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Labbe teaches a track suspension with a slide rail that has limited tilt capability.
Kouchi and Lucarelli teach mounting a brake disk to the drive shaft.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        




/ab/